Citation Nr: 1454241	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-00 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2009, the Veteran filed an application for benefits that included a claim for service connection for a nervous condition.  In an April 2009 rating decision, the RO denied entitlement to service connection for a psychiatric disability, which was characterized as schizoaffective disorder, manic episode.  In a July 2009 statement, the Veteran indicated that his service connection claim should include posttraumatic stress disorder (PTSD).  In the February 2010 decision, the RO denied entitlement to service connection specifically for PTSD. 

The scope of a service connection claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's statements and the information in VA treatment records, he is making a single claim for service connection for a psychiatric disability that has been variously diagnosed.  Thus, although two claims were certified by the RO on appeal, the Board has recharacterized the claims as a single claim for service connection for an acquired psychiatric disability.

The issue on appeal was previously remanded by the Board in October 2013 for further evidentiary development of requesting outstanding post-service VA treatment records, to obtain a VA medical opinion, and to translate documents from Spanish to English.  This was accomplished, and the claim was readjudicated in an August 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.


2.  The Veteran has a currently diagnosed acquired psychiatric disorder, to include schizoaffective disorder and bipolar disorder.

3.  Symptoms relating the Veteran's currently diagnosed schizoaffective disorder  (psychosis) have been continuous since service separation.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In timely letters dated March 2009 and December 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records (translated from Spanish to English), lay statements from relatives (translated from Spanish to English), and the Veteran's statements are associated with the claims file.  Pursuant to the Board's remand, the RO was asked to obtain the Veteran's VA treatment records for the period prior to 2009 and since January 2013.  Specifically, the record of any psychiatric evaluation of the Veteran at the Mayaguez VA outpatient clinic in approximately 1994 was requested.  In a February 2014 response, the San Juan VA Medical Center noted that VA treatment records from 2009 had been mailed; however, a negative response was provided for medical records from 1994 to 2008.  The Veteran also informed the RO that he did not have any other records in his possession.  See Veteran's August 2014 statement. 

The Veteran was also afforded VA psychological examinations in connection with his service connection claim in February and August 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2014 VA examination is inadequate as the examiner was unable to perform a mental status examination and did not provide a rationale for his negative nexus opinion.  On the other hand, the August 2014 VA medical opinion is adequate.  The August 2014 VA nexus opinion provided considered all the pertinent evidence of record and provided a rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of schizoaffective disorder (a psychosis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.384 listing schizoaffective disorder as a "psychosis" under the DSM-IV.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304; see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disability as a result of his active service.  The theory of entitlement is vague; however, in an April 2009 statement, the Veteran's sister, M.R., reported the Veteran's claimed in-service events that purportedly led to the development of his psychiatric disability.  These in-service events include: the hard life of his military experience, the impact of basic training, racial tensions, assaults and mistreatment by others, the effects of a defective gas mask, simulations of real war, and recovery of those injured in training.  The record also references possible combat during the Grenada conflict in 1983; however, the Veteran's personnel records document that his foreign service was in Germany and that the Grenada conflict (October 1983) took place after the Veteran's separation from service (May 1983).  See also DD Form 214 showing no combat in service.  Accordingly, the Board finds that the Veteran did not engage in combat with the enemy during service.

VA treatment records reflect diagnoses for schizoaffective disorder, PTSD, depression, and bipolar disorder.  Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record is in equipoise as to whether the Veteran had symptoms relating to the diagnosed schizoaffective disorder in service and since service separation.    

The evidence includes a January 2009 VA primary care note where the Veteran was noted to have PTSD and depression.  The VA physician (internal medicine) noted that the Veteran was being evaluated for mental conditions.  The Veteran reported feeling detached, isolated himself from family and friends, lived in a trailer home that was given to him, and had no income.  He reported symptoms of being on constant guard, auditory and visual hallucinations which, although rare, were noted by the Veteran as "related to military."  The Veteran also stated that he had mood swings, irritability, and difficulty with sleep.  He also stated that in the past, he had visited a health clinic only once "many years ago."  A mental status examination was performed and the Veteran was noted to have PTSD, occasionally becoming verbally aggressive with family and other people, and depression.  It was further noted that the Veteran had "clinical signs and symptoms of PTSD and depressive mood."  No medications were prescribed at that time as it was noted that the Veteran's predominate symptoms were related to PTSD and not depression.  A PTSD screening test was also conducted and was positive.  

The Board finds that, although the Veteran was diagnosed with PTSD and depression during the January 2009 treatment note, the Board finds these diagnosis to be of limited probative value as the VA medical professional rendering the diagnoses was not a psychiatrist or psychologist.  Further, other VA psychiatric treatment notes and VA psychiatric examinations, conducted by trained psychiatric medical professionals, discussed in detail below, did not diagnose depression and specifically ruled out PTSD.

In a December 2009 VA psychiatric evaluation, conducted at the time of admission to a VA hospital for symptoms associated with the Veteran's mental disorder, it was noted that the Veteran had been seen at the mental health clinic since January 2009 and had a "long standing Schizoaffective disorder since service."  The Veteran reported living in a trailer with his son in the remote countryside of Puerto Rico.  During the evaluation, the Veteran was restless, guarded, agitated, and influenced by delusional persecutory ideas.  The Veteran reported that he was in distress "with recalls of negative experience while at the military service to the point that required psychotropic medication intervention while at the Intervention Center."  The Veteran further stated that he could not stand being in closed places because he stated that he was asphyxiated in a gas chamber during a training in service.  After conducting a physical and psychiatric evaluation, the VA psychiatrist diagnosed the Veteran with schizoaffective disorder, bipolar-depressed episode.  

In the December 2009 VA discharge summary record, it was noted that the Veteran had a history of bipolar disorder and schizoaffective disorder and he was admitted in December 2009 due to acute mood lability and psychotic symptoms regarding thought process and thought content.  It was noted that the Veteran had a history of non-compliance with medications.  A mental status examination at time of discharge was performed and it was noted that the Veteran was logical, coherent, and there was no delusional influence to make him a danger to himself or others.  The VA psychiatrist diagnosed the Veteran with Axis I "Bipolar disorder, most recent episode mixed, with psychotic features Rule out Posttraumatic Stress Disorder."  The VA psychiatrist also noted under Axis IV (Axis IV is for reporting psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders) that the Veteran had a "chronic psychiatric condition," limited family and social support, limitations with communication skills, and noncompliance with treatment.  

As noted above, the Veteran also submitted an April 2009 statement from M.R., his sister.  In her statement, M.R. noted that she was the Veteran's primary caretaker.  She stated that when the Veteran entered service (at the age of 24) he was in perfect mental health.  M.R. noted that that Veteran had difficulty while in service, including the impact of basic training, racial tensions, assaults and mistreatment by others, the effects of a defective gas mask, simulations of real war, and recovery of those injured in training.  Upon his return from service, M.R. noted that the Veteran had lost the ability to concentrate, he experienced nightmares, angered easily, and distanced himself from friends and family.  When asked by M.R. why he did not seek mental health treatment sooner, the Veteran told her that "the family was going to see how a sick person failed, but at the insistence of his father and his son he finally went to the Veterans Hospital."  
The Board has also reviewed the Veteran's statements.  In his August 2014 statement, the Veteran reported that he experienced nervousness, tension, and extreme panic while in service.  See also statements dated May 2009 (NOD), January 2010 and March 2010 (VA Forms 9) (stating that nervous condition was incurred coincidentally to service or as a result of service).

The Veteran was afforded a VA psychiatric examination in February 2014.  The examiner diagnosed the Veteran with schizoaffective disorder, bipolar type.  The VA examiner noted that, during the examination, the Veteran did not allow the examiner to complete a psychiatric history or mental status examination; therefore, the VA examiner noted that the opinion and exam was based on the Veteran's mental status and history obtained from the record.  Upon review of VA treatment records, the VA examiner noted that the Veteran had been diagnosed with bipolar disorder and schizoaffective disorder.  The examiner stated that there was less than a 50 percent or better probability that these disorders originated during service or were etiologically related to service.  The examiner also noted VA treatment records that specifically ruled out PTSD and similarly opined that the Veteran did not meet the criteria for PTSD.  

In regard to the February 2014 VA examiner's opinion that the Veteran's schizoaffective disorder and bipolar disorder were not related to service, the Board finds this opinion to be of no probative value as the examiner was not able to perform a psychiatric history or mental status examination and did not provide a rationale for the opinions stated.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The evidence also includes an August 2014 VA examination report.  The VA examiner noted that the Veteran did not meet the DSM criteria for PTSD, but did have a diagnosis of "schizoaffective disorder, depressive type, continuous."  The VA examiner referenced the last documented May 2014 VA psychiatric progress note.  In this treatment note, the Veteran talked about his marriage after his return from service and stated that "he lost everything back then."  According to the Veteran, he did not have a good experience in service and "fell under a lot of tension during this time."  

After conducting a mental status examination, the August 2014 VA examiner stated that there was no evidence of psychiatric complaints, psychiatric findings, or
psychiatric treatment prior to service, during service, or within one year after discharge from service.  The VA examiner further noted that the Veteran sought psychiatric treatment in 2009; however, identified documented stressors were "socioeconomic problems, primary support group, poor compliance with recommended treatment."  As such, the examiner opined that the Veteran's mental disorder was less likely than not incurred in or caused the service.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise as to whether the Veteran had symptoms of schizoaffective disorder in service and since service separation.  Although the August 2014 VA examiner opined that the Veteran's mental disorder was not related to service, the Board finds this opinion to be of reduced probative value as the VA examiner based his opinion, in large part, on a lack of in service and post-service treatment.  Lay evidence can be competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Further, VA treatment records reflect that the Veteran has had "long standing Schizoaffective disorder since service."  See December 2009 VA psychiatry-history and physical examination report.  

The Board acknowledges that the earliest mental health treatment records are dated in 2009, approximately 26 years after service separation.  However, the Veteran has reported, both in his lay statements and to VA medical professional, that he sought treatment on one occasion prior to 2009 in Mayaguez, Puerto Rico.  Further, the Veteran's sister has noted that the Veteran did not seek treatment until urged by his father and son because, according to the Veteran, "the family was going to see how a sick person failed."  As such, the Veteran has provided at least some explanation of why he did not seek mental health treatment in closer proximity to service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms associated with his currently diagnosed schizoaffective disorder (a psychosis) have been continuous since service separation.  

The Board further finds that although the Veteran was diagnosed with PTSD and depression in the January 2009 VA primary care treatment note, the weight of the evidence, to include VA psychiatric treatment records and VA examinations, do not reflect diagnoses for PTSD and depression in accordance with the DSM criteria.  See February and August 2014 VA examination reports.  Although service connection for PTSD and depression is not warranted in this case due to lack of an adequate diagnosis, the Board reiterates that the scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  

In other words, the Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with his now service-connected schizoaffective disorder, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, schizoaffective disorder, a disorder that may reasonably include the Veteran's symptoms of anxiety, depression, irritability, anger, sleep impairment, and auditory and visual hallucinations.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include schizoaffective disorder, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective, is granted. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


